Citation Nr: 1604020	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-12 077	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for paranoid schizophrenia, claimed as a mental disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION
 
The appellant served on active duty for training (ACDUTRA) from July 1990 to February 1991.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the appellant's claim.  

The appellant asserts his mental disability is related to his time in service.  The appellant's DD Form 214 shows that he served on ACDUTRA from July 1990 to February 1991 with some additional service in the Navy Reserve.  

On the appellant's December 2009 initial claim for benefits, he stated that his disorder began in August of 1990.  However, in a statement received in January 2011, the appellant stated he first experienced symptoms of his disorder in 1995.  It is unclear whether he was still in the Navy Reserve at that time.  The Board notes that the appellant's service personnel records have not been associated with the claims file.  Such records should be requested on remand.  

The record reflects that the appellant sought and was denied Social Security Administration (SSA) disability benefits in June 2011.  Pursuant to the SSA denial letter associated with the claims file, the appellant sought disability benefits for a schizoaffective disorder.  However, the only information from   SSA that has been associated with the claims file is a copy of the denial         letter.  The medical records upon which that decision was based have not        been associated with the file, and these records may be relevant to this appeal.  Accordingly, these records must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1. Request, through official sources, the appellant's complete service personnel record file, to include his Navy Reserve service.  All records and/or responses received should be associated with the claims file.  The appellant and his representative should be notified of unsuccessful efforts to obtain such records.

2. Request from SSA copies of any disability benefit determinations as well as copies of the medical records on which such determination was based.  If the records are unavailable, the claims file should be annotated as such and the appellant and his representative notified of such.

3. After completing the requested actions, and any additional action deemed warranted after review of     the evidence received in response to the above, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and      his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to  the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




